Opinión disidente emitida por el
Juez Asociado Señor Es-trella Martínez.
Desafortunadamente, este Tribunal resuelve errada-mente que los agentes, supervisores y representantes de una empresa no están incluidos en la definición de patrono *412de la Ley Núm. 115-1991, conocida como la Ley de Acción por Represalia del Patrono, 29 LPRA sec. 194 et seq.
Asimismo, una Mayoría de este Tribunal dictamina que procede desestimar la causa de acción instada por daños y perjuicios extracontractuales al amparo del Art. 1802 del Código Civil, 31 LPRA sec. 5141. Nuevamente, al hacer esta determinación, la Mayoría de este Tribunal insiste en que los estatutos laborales impiden la utilización de algún otro remedio o causa de acción provista por otro estatuto. Asimismo, una Mayoría de este Tribunal entiende que no existen reclamos de actos torticeros independientes contra los recurridos.
No comparto el raciocinio de la Mayoría de este Tribunal, por lo que me veo obligado a disentir y reiterar mis posturas disidentes con relación a la posibilidad de ejercer una acción de daños y peijuicios.
i — i
Los hechos que dan lugar a la controversia ante nuestra consideración están expuestos en la opinión de este Tribunal. De éstos se desprende que el Sr. Héctor Santiago Nieves instó una reclamación contra Braulio Agosto Motors, Inc., el Sr. Braulio Agosto Vega, como dueño de la corporación, y la Sra. Norma Agosto Flores, como presi-denta de ésta.
En lo pertinente, el señor Santiago Nieves alegó que la corporación, el señor Agosto Vega y la señora Agosto Flores incurrieron en un despido injustificado y represalias. Asi-mismo, argüyó que estos últimos le causaron daños y per-juicios con sus acciones intencionales y culposas por razón de las prácticas discriminatorias y en represalias.
Ante el Tribunal de Primera Instancia se suscitó la con-troversia de si procedía la acción entablada por despido injustificado, represalias y daños y perjuicios contra el se-ñor Agosto Vega y la señora Agosto Flores, en su carácter *413personal. El foro primario emitió una Sentencia Parcial en la que desestimó con perjuicio las acciones instadas, por entender que los demandados no podían responder en su carácter personal por represalias ni daños y perjuicios.(1) Esta determinación fue confirmada por el Tribunal de Ape-laciones y es el asunto ante nuestra consideración.
HH HH
Al analizar las disposiciones contenidas en la Ley Núm. 115-1991, supra, este Tribunal descarta que la definición de patrono contenida en el estatuto incluya expresamente a los agentes, supervisores y representantes de una empresa. Véase el Art. 1(b) de la Ley Núm. 115-1991 (29 LPRA sec. 194(b)).
Para arribar a tal conclusión, la Mayoría de este Tribunal expone que la razón de ser de la Ley Núm. 115-1991 era proscribir que se tomen represalias contra un em-pleado que ofreció información en un proceso legislativo, *414judicial o administrativo. De igual forma, reconoce que “la conducta prohibida por esta legislación a menudo se des-pliega a través de actos cometidos por los agentes del pa-trono durante el ejercicio de sus funciones”. Opinión mayoritaria, pág. 378.
Empero, en un ejercicio que descarta la letra clara del estatuto y la intención de erradicar este tipo de conducta del empleo, la Mayoría de este Tribunal concluye que la responsabilidad por represalias excluye a los agentes del patrono al concluir que la referencia estatutaria era solo a los fines de imponer responsabilidad vicaria al patrono. Asimismo, prescinde del principio de que toda duda en los estatutos laborales requiere una interpretación a favor de la clase trabajadora que se buscaba proteger. Véanse: Cordero Jiménez v. UPR, 188 DPR 129, 139 (2013), y casos allí citados; Whittenburg v. Col. Ntra. Sra. del Carmen, 182 DPR 937, 951 (2011).
La extensión y el alcance de la aplicación de la Ley Núm. 115-1991 es incuestionable. Ésta definió el vocablo “patrono” para definirlo como cualquier persona que tenga aunque sea un solo empleado y afirmar que en esa concepción de lo que es un “patrono” se incluye a sus agentes. 29 LPRA sec. 194. Las definiciones así contenidas son de gran amplitud en be-neficio de establecer una política de protección a los emplea-dos de actos de represalias. Así, lo refleja la intención legis-lativa que resalta del historial del estatuto.
A estos efectos, hemos expresado que la Exposición de Motivos resalta que el propósito de la legislación es la pro-tección de los empleos de los trabajadores. Véanse: Cordero Jiménez v. UPR, supra, págs. 142-143; 55 Diario de Sesiones de la Asamblea Legislativa (Senado), Procedimientos y debates de la Asamblea Legislativa, P. del S. 987, 24 de junio de 1991, pág. 1924. A su vez, el historial legislativo refleja que el alcance de la medida era extenso. Del Diario de Sesiones resalta que el proyecto tenía como primer pro-pósito ampliar las definiciones de “empleado, “patrono”, y *415“persona” para que se entendiera que aplica a todo em-pleado, patrono o persona sin distinción de puesto, corpo-ración o entidad. Véanse: Cordero Jiménez v. UPR, supra; Diario de Sesiones, supra, pág. 1926; Diario de Sesiones, Informe de la Comisión del Trabajo, Asuntos de Veterano y Recursos Humanos, supra, pág. 1927.
La interpretación avalada por la Mayoría de este Tribunal, se aleja de la intención legislativa que iba dirigida a ampliar quiénes están cobijados por el estatuto así como quiénes incurren en la conducta proscrita. Tal proceder conlleva la desacertada consecuencia de que, en casos como el de autos, en que agentes del patrono que presiden y son propietarios de la empresa, no están sujetos a represalias a pesar de actuar en contravención a la intención legislativa de erradicar el tipo de conducta que conlleva el despido de un empleado por la posibilidad de participar en procesos investigativos gubernamentales.
Como bien señala el compañero Juez Asociado Señor Rivera García en la parte II de su opinión disidente y concu-rrente, este Tribunal ha delineado los contornos de un “pa-trono” en la legislación laboral a los efectos de incluir a los supervisores, oficiales, administradores y agentes del pa-trono en diversas legislaciones de índole laboral; tales como la legislación en torno a hostigamiento sexual en el empleo, discrimen por razón de sexo y discrimen en el empleo. Por su parte, la Ley Núm. 115-1991 expresamente incluye a los agentes del patrono en su definición; por lo tanto, entiendo que es oponible a éstos en su carácter personal y no solo se limita a referir la responsabilidad vicaria que todo patrono tiene sobre su empleado.
Por consiguiente, difiero de la interpretación avalada por una Mayoría de este Tribunal de que esa referencia es a los únicos efectos de imponer responsabilidad vicaria al patrono.
A mi juicio, el señor Agosto Vega y la señora Agosto Flores están sujetos, de probarse, a una acción personal por *416represalias en la cual, de incurrir en la referida violación, estarán sujetos a los remedios que provee el referido estatuto.
Por último, disiento de las expresiones avaladas por una Mayoría de este Tribunal a los efectos de prejuzgar si los recurridos son responsables por los daños y perjuicios extracontractuales. La Mayoría de este Tribunal reitera que un empleado a quien se le violen sus derechos labora-les no tiene a su disposición remedios adicionales que las sanciones y compensaciones contenidas en las leyes labo-rales especiales.
Sobre este particular, insisto en lo expuesto en mi opi-nión disidente emitida en SLG Pagán-Renta v. Walgreens, 190 DPR 251, 280 (2014), a los efectos de que las leyes la-borales no constituyen impedimentos para ser acreedores de otros remedios que no fueron considerados en el estatuto especial. En ausencia de una disposición legal, o cuando una situación jurídica no está confrontada específicamente en la ley especial, se acude a fuentes supletorias, como lo es el Código Civil. Íd., pág. 283. No podemos olvidar que quien produce un daño por su acción u omisión está obligado a resarcirlo, sin limitación ni excepción de clase alguna. Hernández v. Fournier, 80 DPR 93, 96-97 (1957).
Como corolario, estoy impedido de avalar lo expuesto en la Opinión Mayoritaria a los efectos de rechazar remedios compensatorios más allá de los provistos en las leyes laborales. Ello, a pesar de que, en este caso, la Mayoría de este Tribunal concluye que no existe impedimento para la acción de daños y peijuicios contra el señor Agosto Vega y la señora Agosto Flores al razonar que no le aplican las disposiciones de la Ley Núm. 115-1991, por lo que no vis-lumbra impedimento para la acción de daños y perjuicios. No obstante, determina que las alegaciones contenidas en el reclamo presentado no aducen actuación torticera inde-pendiente al despido al amparo de daños y perjuicios. En *417ese sentido, debido a la etapa en que se encuentra este caso, opino que no se debe descartar sumariamente la re-clamación de daños y perjuicios extracontractuales ale-gada en la demanda presentada. Las leyes laborales no excluyen la responsabilidad civil que pueda tener una parte por sus acciones y omisiones.
i — I i — i HH
Por lo expuesto, disiento de la determinación de este Tribunal con relación a que los agentes, supervisores y re-presentantes del patrono no están sujetos a responder en su carácter personal de incurrir en conducta prohibida por la Ley Núm. 115-1991, supra. Igualmente, no estoy de acuerdo con el dictamen de este Tribunal respecto a que procede desestimar la acción del Art. 1802 del Código Civil, supra. Por lo tanto, hubiese devuelto el caso al Tribunal de Primera Instancia para que dilucide todas las acciones pre-sentadas por el peticionario.

 Adviértase que, en el caso de autos, ante el Tribunal de Primera Instancia se presentó como defensa la falta de diligenciamiento del emplazamiento sobre la persona de Braulio Agosto, Inc., el Sr. Braulio Agosto Vega y la Sra. Norma Agosto Flores. Del expediente surge que el Sr. Héctor L. Santiago Nieves aceptó no haber emplazado al señor Agosto Vega ni a la señora Agosto Flores. Incluso, solicitó una prórroga para diligenciar el referido emplazamiento. Véase la Moción en Cumplimiento de Orden, Apéndice, pág. 31. Sin embargo, tanto la solicitud de prórroga para emplazar como la controversia sobre la jurisdicción sobre las partes, nunca fueron atendidas por el Tribunal de Primera Instancia, ya que éste procedió a emitir la Sentencia Parcial objeto del recurso ante nos. En ésta desestimó con perjuicio la reclamación contra los señores Agosto Vega y Agosto Flores al concluir, en los méritos, que no procedía la causa de acción por represalias ni daños y perjuicios contra éstos. Por consiguiente, en este momento, entendemos que el asunto del debido diligenciamiento no debe ser atendido por este Tribunal. A su vez, advertimos que las actuaciones de los demandados fueron en todo momento sin someterse a la jurisdicción del tribunal y la falta del debido emplazamiento fue traída a la atención del tribunal desde la primera comparecencia de éstos. Además, en cumplimiento con la orden del foro primario, los recurridos pre-sentaron su postura sin someterse a la jurisdicción y recalcaron la falta de diligencia-miento del emplazamiento. Tales actuaciones no constituyen una sumisión voluntaria explícita ni implícita. La contestación a una demanda o querella en la que se presenta la defensa de falta de diligenciamiento en el emplazamiento, como parte de las defen-sas afirmativas, no puede constituir un acto sustancial que implique una sumisión voluntaria de una parte opera en detrimento de la norma de que se debe cuestionar la falta de jurisdicción en la primera oportunidad. Véase Cirino González v. Adm. Corrección et al., 190 DPR 14 (2014).